Exhibit 10.2 Robert Taglich BRIDGELINE DIGITAL, INC. AMENDMENT # 2 TO PROMISSORY NOTES THIS AMENDMENT #2 TO PROMISSORY NOTES (this “ Amendment ”) is made as of May 17, 2016, by and among Bridgeline Digital, Inc., a Delaware Corporation (the “ Company ”) and Robert Taglich (“ Taglich ”). WHEREAS, on December 23, 2015 the Company amended the following promissory note previously issued to Taglich to extend the Maturity Date to March 1, 2017 and to increase the interest rate and add a prepayment penalty set forth in such note (the “ Amended Note ”): ● $250,000 Term Note issued on December 3, 2015; WHEREAS, on February 10, 2016, the Company issued an additional note to Taglich in the principal amount of $200,000 (together with the “ Amended Note ,” the “ Notes ”); and WHEREAS, the Company and Taglich desire to amend the Notes to provide that the Notes are convertible at the election of the Company into shares of Common Stock of the Company. NOW, THEREFORE, in consideration of the promises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Taglich hereby agree as follows: 1.
